OPINION

Per Curiam:

Knapp was convicted of conspiring to commit grand larceny. He was sentenced to serve one year in the county jail. Imposition of sentence was suspended and he was placed on probation. One condition of probation was that he serve the first 70 days in the county jail. He did so. Later, his probation was revoked and the original one-year sentence imposed. This appeal is from the order of revocation.
The main claim of error is that the district court should have given 70 days credit against the sentence to be served.1 Knapp *111was convicted of a gross misdemeanor which carries a maximum jail sentence of one year. NRS 193.140. The effect of denying credit was to impose a sentence in excess of that authorized by statute. This was error. We remand with direction to modify the sentence to give credit for time served as a condition of probation.2

At the revocation hearing the appellant moved for a psychiatric examination. His motion was denied and he asserts such denial as error. The contention lacks substance. Nothing was presented to the district court to justify a *111doubt that he was not able to assist in his defense or that he was incapable of distinguishing right from wrong. Hollander v. State, 82 Nev. 345, 418 P.2d 802 (1966).


The Governor, pursuant to Article 6, Section 4, of the Nevada Constitution designated the Honorable Michael E. Fondi, Judge of the First Judicial District, to sit in place of The Honorable Noel Manoukian, Justice, who voluntarily disqualified himself in this case.